Dykman, J.
This is an appeal from an order of the special term, quashing a writ of certiorari issued in this matter for the review of the proceedings of the respondents in removing the relator from the position of fireman in the department of fire and buildings of the city of Brooklyn. The return of the commissioners to the writ shows that the relator was a member of the department of fire and buildings, and was attached to truck No. 3. On the 4th day of October, 1879, a verbal complaint was made to the board that on the 1st day of May, 1879, the relator neglected and violated his duty as such fireman by taking the apparatus out of the house, and proceeding to station 49, western district, there being no fire, and no alarm of fire sent out for that station; that the relator was verbally directed to- attend before the board on the 6th day of October, aforesaid, at the headquarters of the fire department, and answer the charge, and did so attend; thereupon the charge against him was stated, and the statement of the fireman in charge of the truck and fire company, who was the complainant, was made and read to him, and he was required to answer the same, whereupon he requested a postponement of the investigation for one week, without denying the charge. The request for a postponement was denied, and the relator was thereupon found guilty of the charge, and dismissed from the department. There was no trial and no investigation, and no testimony was introduced. We have frequently held that members of the department of fire and buildings in the city of Brooklyn could not be removed until after conviction of the offense charged upon them, and our views need not be repeated here. We have also overruled the objections to the issuance of these writs in this class of cases, arising from the delay in their prosecution, and stated our reasons therefor. The case presents no exception to the cases that have been decided by us, and the order should be reversed, with $10 costs and disbursements.